                     Case 1:21-cv-02296-RBW Document 65 Filed 09/21/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                             __________      of Columbia
                                                        District of __________


                      Michael J. Lindell                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-02296-RBW
                  US Dominion, Inc. et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting Systems Corporation                    .


Date:          09/21/2021                                                                 /s/ Davida Brook
                                                                                          Attorney’s signature


                                                                                           Davida Brook CA00117
                                                                                     Printed name and bar number
                                                                                     Susman Godfrey L.L.P.
                                                                               1900 Avenue of the Stars, Suite 1400
                                                                                     Los Angeles, CA 90067

                                                                                               Address

                                                                                   dbrook@susmangodfrey.com
                                                                                            E-mail address

                                                                                          (310) 789-3105
                                                                                          Telephone number

                                                                                          (310) 789-3150
                                                                                             FAX number
